DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grewal (US 2017/0291605) in view of Hulten (US 2021/0129838)
As to claim 1 Grewal discloses a vehicle control device comprising: 
a controller configured to control operation of a driving motor that is to output a driving force for a vehicle (Paragraph 30-31 “he engine 16 may be a conventional internal combustion engine, an electric motor, a hybrid engine, or any other type of prime mover, without departing from the scope of the present disclosure. The engine 16 supplies a driving torque to the transmission 18 through a flexplate 20 or other connecting device that is connected to a starting device 22. The starting device 22 may be a hydrodynamic device such as a fluid coupling or torque converter, a wet dual clutch, a dry torque damper with springs, or an electric motor.”), 
wherein the controller is capable of executing a normal mode and a cruise control mode that are switchable, the normal mode being a mode in which acceleration and deceleration of the vehicle are controlled in accordance with an acceleration-and-deceleration operation by a driver (Paragraph 35 “. An accelerator pedal 58 connected to a throttle control system of the engine 16 provides operator control of the engine 16 and is provided to accelerate or decelerate the motor vehicle 12 between a zero speed and a range of operating speeds.”), the cruise control mode being a mode in which a vehicle speed of the vehicle is maintained at a target vehicle speed by controlling torque of the driving motor without being dependent on the acceleration-and-deceleration operation by the driver (Paragraph 35 “The controller 52 can also automatically control the engine 16 during operation of the cruise control system 10.”), and 
Grewal does not explicitly disclose wherein the controller is configured to, during the cruise control mode, calculate a torque command value for the driving motor by using integral control based on an integrated value of a deviation between the vehicle speed and the target vehicle speed
Grewal does teach of determining when the vehicle is transitioning between various gradients on the road (Paragraph 38 “At a predetermined distance from a next change in topography, for example at a predetermined distance identified as a point “A” away from the upcoming downhill section 64 the start of which occurs at a point “B”, the controller 52 and the cruise control system 10 calculates from multiple variable engine and vehicle speeds an optimum vehicle speed to maximize fuel economy as the motor vehicle 12 approaches and traverses the downhill portion 64 starting at the point “B”. The predetermined distance defining point “A” and similar forward determined points will vary depending on multiple factors, including actual distance, vehicle speed, the orientation of the highway such as uphill, downhill, or level state, and the time the vehicle will require to change operating speed in the most fuel efficient manner.”)
Hulten teaches wherein the controller is configured to, during the cruise control mode, calculate a torque command value for the driving motor by using integral control based on an integrated value of a deviation between the vehicle speed and the target vehicle speed(Paragraph 65 “PID controller is a proportional-integral-derivative controller, which is a control loop feedback mechanism widely used in industrial control systems and a variety of other applications requiring continuously modulated control. A PID controller continuously calculates an error value e(t) as the difference between a target value and a measured process value and applies a correction based on proportional, integral, and derivative terms (denoted P, I, and D respectively) which give their name to the controller. In practical terms it automatically applies accurate and responsive correction to a control function. An everyday example is the cruise control on a road vehicle; where external influences such as gradients would cause speed changes, and the driver has the ability to alter the desired set speed. The PID algorithm restores the actual speed to the desired by controlling the power output of the vehicle's engine. A PID controller, the I-part of a PID controller, can sometimes suffer from integral windup.”), and execute an integrated-value adjustment process if the controller determines that the vehicle has entered either one of a flat road and an uphill road from a downhill road or that the vehicle has entered a downhill road from either one of a flat road and an uphill road, the integrated-value adjustment process comprising adjusting the integrated value of the deviation so as to reduce an absolute value of the integrated value of the deviation in the integral control (Paragraph 65-68 “An everyday example is the cruise control on a road vehicle; where external influences such as gradients would cause speed changes, and the driver has the ability to alter the desired set speed. The PID algorithm restores the actual speed to the desired by controlling the power output of the vehicle's engine. A PID controller, the I-part of a PID controller, can sometimes suffer from integral windup. Integral windup, also known as integrator windup or reset windup, refers to the situation in a PID feedback controller where a large change in target value occurs (say a positive change) and the integral terms accumulates a significant error during the rise (windup), thus overshooting and continuing to increase as this accumulated error is unwound (offset by errors in the other direction).The specific problem is the excess overshooting.Anti-windup is a term for a set of solution to the problem of integral windup. This problem can be addressed by: [0069] Initializing the controller integral to a desired value, for instance to the value before the problem. [0070] Increasing the target value in a suitable ramp. [0071] Disabling the integral function until the to-be-controlled process variable has entered the controllable region. [0072] Preventing the integral term from accumulating above or below pre-determined bounds. [0073] Back-calculating the integral term to constrain the process output within feasible bounds.“).
	It would have been obvious to one of ordinary skill to modify Grewal to include the teachings of providing integral control for correcting the vehicle speed to the target speed based on changes in the gradient of the road surface.
As to claim 2 Grewal discloses a vehicle control device wherein the controller is configured to determine that the vehicle has entered either one of a flat road and an uphill road from a downhill road when the vehicle speed falls below a first reference vehicle speed that is lower than the target vehicle speed during the cruise control mode (Paragraph 40) .
As to claim 5 Grewal discloses a vehicle control device wherein the controller is configured to determine that the vehicle has entered a downhill road from either one of a flat road and an uphill road when the vehicle speed exceeds a second reference vehicle speed that is higher than the target vehicle speed during the cruise control mode (Paragraph 38).
As to claim 6 the claim is interpreted and rejected as in claim 5.
As to claim 7 Grewal in view of Hulten teaches a vehicle control device wherein, the controller is configured to execute the integrated-value adjustment process when the controller determines that the vehicle has entered a downhill road from either one of a flat road and an uphill road during the cruise control mode and torque of a component of the integral control in the torque command value acts in an advancing direction of the vehicle(Grenwal Paragraph 47).
As to claim 8 the claim is interpreted and rejected as in claim 7.
As to claim 9 Hulten teaches a vehicle control device wherein the controller is configured to reset the integrated value of the deviation in the integrated-value adjustment process(Paragraph 68-73).
As to claim 10 the claim is interpreted and rejected as in claim 9.
As to claim 11 Hulten discloses a vehicle control device wherein the controller is configured to limit an adjustment amount for the integrated value of the deviation to an upper limit value or smaller in the integrated-value adjustment process(Paragraph 68-73).
As to claim 12 the claim is interpreted and rejected as in claim 11.
As to claim 13 Grenwal discloses a vehicle control device wherein the cruise control mode comprises a high-speed cruise control mode and a low-speed cruise control mode that are switchable and executable by the controller, the low-speed cruise control mode being a mode in which a target vehicle speed used is lower than a target vehicle speed in the high-speed cruise control mode, and wherein the controller is configured to execute the integrated-value adjustment process if the controller determines that the vehicle has entered either one of a flat road and an uphill road from a downhill road or that the vehicle has entered a downhill road from either one of a flat road and an uphill road during the low-speed cruise control mode(Paragraph 38).
As to claim 14 the claim is interpreted and rejected as in claim 13.
As to claim 15 the claim is interpreted and rejected as in claim 1.
As to claim 16 the claim is interpreted and rejected as in claim 2.
As to claim 18 the claim is interpreted and rejected as in claim 5.
As to claim 19 the claim is interpreted and rejected as in claim 1.
As to claim 20 the claim is interpreted and rejected as in claim 2.

Claims 3-4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grewal (US 2017/0291605) in view of Hulten (US 2021/0129838) as applied to claim 1 above, and in further view of Morgan (US 2010/0023236)
As to claim 3 Grewal in view of Hulten teaches a vehicle control device wherein, the controller is configured to execute the integrated-value adjustment process when the controller determines that the vehicle has entered either one of a flat road and an uphill road from a downhill road during the cruise control mode(Hulten Paragraph 65-68) and 
Grewal does not explicitly disclose the torque of a component of the integral control in the torque command value acts in a reverse direction of the vehicle.
Morgan teaches the torque of a component of the integral control in the torque command value acts in a reverse direction of the vehicle(Abstract).
It would have been obvious to one of ordinary skill to modify Grewal to include the teachings of providing a torque in the reversal direction for the purpose of slowing down the speed to the target cruise speed.
As to claim 4 the claim is interpreted and rejected as in claim 3.
As to claim 17 the claim is interpreted and rejected as in claim 3.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
On page 8 of the applicants arguments applicants argue that Grewal does not explicitly disclose “wherein the controller is configured to, during the cruise control mode, calculate a torque command value for the driving motor by using integral control based on an integrated value of a deviation between the vehicle speed and the target vehicle speed, and execute an integrated-value adjustment process if the controller determines that the vehicle has entered either one of a flat road and an uphill road from a downhill road or that the vehicle has entered a downhill road from either one of a flat road and an uphill road, the integrated-value adjustment process comprising adjusting the integrated value of the deviation so as to reduce an absolute value of the integrated value of the deviation in the integral control.
The examiner respectfully disagrees with the applicants arguments.  The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation. Hulten teaches executing an integrated-value adjustment process if the controller determines that the vehicle has entered either one of a flat road and an uphill road from a downhill road or that the vehicle has entered a downhill road from either one of a flat road and an uphill road, the integrated-value adjustment process comprising adjusting the integrated value of the deviation so as to reduce an absolute value of the integrated value of the deviation in the integral control (Paragraph 65-68 “An everyday example is the cruise control on a road vehicle; where external influences such as gradients would cause speed changes, and the driver has the ability to alter the desired set speed. The PID algorithm restores the actual speed to the desired by controlling the power output of the vehicle's engine. A PID controller, the I-part of a PID controller, can sometimes suffer from integral windup. Integral windup, also known as integrator windup or reset windup, refers to the situation in a PID feedback controller where a large change in target value occurs (say a positive change) and the integral terms accumulates a significant error during the rise (windup), thus overshooting and continuing to increase as this accumulated error is unwound (offset by errors in the other direction).The specific problem is the excess overshooting.Anti-windup is a term for a set of solution to the problem of integral windup. This problem can be addressed by: [0069] Initializing the controller integral to a desired value, for instance to the value before the problem. [0070] Increasing the target value in a suitable ramp. [0071] Disabling the integral function until the to-be-controlled process variable has entered the controllable region. [0072] Preventing the integral term from accumulating above or below pre-determined bounds. [0073] Back-calculating the integral term to constrain the process output within feasible bounds.”).  Hulten teaches of taking into account the gradient of the road when adjusting the speed using a PID controller.  The claim recites performing an “integral value adjustment “ and as described in Paragraphs 69-72 the exact process of performing the integral adjustment process to prevent overshooting error in the target value is shown.  
On page 13 of the applicants arguments applicants argue that the cited art teaches away from the claimed feature.
The examiner respectfully disagrees with the applicants arguments.  Hulten and the current invention both use PID controllers to control the speed of the vehicle using a cruise control system.  Thus both the prior art and the current invention are in the same field of endeavor and aim to control the vehicle to a target speed based on variations in the grade.
On page 13 of the applicants arguments  “Claims 3-4” see examiners arguments and office action above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
10/7/2022